OFFICE   OF THE ATTORNN   GENERAL   OF TEXAS

                   AIJSI-IN
Dr. LO.     Toule, Prw&b&at,   page 2


     reiittedthe appllaant, under the name 01 301.
    c Rogers, t4 take the minatlon    subjeat to
    lpprwaldterobta%nlnga          rullngfromy~ur            de-
    partment* Ro@M8 has parsed the oSWd.natien,
    aad the pueslifbion
                     now is whether o? aot he 18
    en?ltled to a ltaoaf3~~

          l8ererallaonthsa~~~~wauraoaPlp~iat
    filed    ia Eaxrla uouuty is&ninst Sol. f.            Ro@m8
    SW praatioingOptaswtrynitho*.a lloenee~ 0a
    lhpo dirferent oomplalntr the ahaX&08 noxa' tlU+
    ai88a&, at the requed of the Dirtrlot Attorney,
    and QIIthe third eom~laint3he   drlonaant;~Sol~
    t. Rogera, waei IOU   not eullty.*

          ArMalma 598s ana 69% ot~ths~Rovi5abClrilstat-
uteema4      a8 fd.laet




       4$&rte59S09 3henever a4 prawn ahall
    uhange hi@ orlglmii naxm and adopt another, it
    sbau. not operate to.~lease   h5.m fiapr my XW-
    sponsibillty whldh h&May have inaurmd by the
    original n~ame nor defeet~or4le~trop 6uaY rl@ts
    ur property br aotion rhloh the personhad or
    held +I his ori&inal nam¶**

       Rbferrfngto examlnatiqpls        'sgh;~fi~8~fij&
akamlnaxa in optolzbstxy,Art1a1s 3
       w&ah applumnt       ehall be given duo aotfoe
    ai:the data and glaoe of examlnatfon~ All et
    batloos        sha.11.be~aoiiduated Sm writing and
    bf gt~oh other    sea@ as the board shall deter-
Dr. Ji.0. Toule, Proeiceat, pge             3

       mine adequate to asoertain the qusllfitmtiona’
       Of~aj&+utk,    aa& in &oh maunec as ehall be
       SntiZo~ fair and impartial to all indiv~duaJ.8
       ad wox .rOOo(pl5~a 8~hOOi Of OphM¶~.           AU
       applio6nb era;;inad at the 8aue time 8hall be
       &iV8@ iduo*iOti @&3'&iOlI8r .Phe beard may we-
       tube to a&ilt prsona to its esanii.nuti* or to
       issue l&mums   for pap orthe rollawing ma*
       rcPI#

          ‘1.  Ti8 presentation to the bokpd of any
       untrue mtatement ox any doaumsnt or te8tUonp
       g3.aa.a; Ule@Uly    ox $mwlulently obtaiaed,
                   d or doaeit ha8 been praotlaed in
       pcioslng.tp
                 T eraslnatlosi.~




          Tipweiore,you are reipedfully dvised that it
.te the opinion of thl8 d&tprtmeZlt that the r-8                    stats
i3wd     0r   imwbl21)   in   optoarstrjr   ~0~16   not   ba   jU5tima
or hare the authorlty~.to withhold a liaenas to pracltloe
optometry from Sol; J, BOaer5.

          Trwstlng that tha foregolag fully answeri pour
                                                 r39:




        Dr. W3. iowls,Prasibsnt,page 4




                                                    .

                                            .”



                                 .,




         ‘2




-   .   _.                            ..-